DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. [US 2018/0175060 A1], “Zhu”.

Regarding claim 1, Zhu discloses an integrated circuit device (Fig. 1-6, 202), comprising: 
a device layer (Fig. 2B, 236) having devices (236 (1- 6)) spaced in accordance with a predetermined device pitch (as shown in Fig. 2A, GP); 
a first metal interconnection layer (220, M0) disposed above the device layer (236) and coupled to the device layer (as shown in Fig. 2B, M0 is connected to the device layer through contact (238)); and 
a second metal interconnection layer (228, M1) disposed above the first metal interconnection layer (220, M0) and coupled to the first metal interconnection layer through a first via layer (240), wherein the second metal interconnection layer (228, M1) has metal lines spaced in accordance with a predetermined metal line pitch (Fig. 2A, MP), and wherein a ratio of the predetermined metal line pitch to predetermined device pitch is less than 1 (¶[0030] teaches the metal pitch MP in this aspect is equal or approximately equal to two-thirds (⅔) of the gate pitch GP).

Regarding claim 2, Zhu disclose claim 1, Zhu discloses wherein the ratio is X:Y where X and Y are integer values (¶[0030] teaches the metal pitch MP in this aspect is equal or approximately equal to two-thirds (⅔) of the gate pitch GP).

Regarding claim 3, Zhu disclose claim 2, Zhu discloses wherein X is 2 and Y is 3 (¶[0030] teaches the metal pitch MP in this aspect is equal or approximately equal to two-thirds (⅔) of the gate pitch GP).

Regarding claim 6, Zhu discloses claim 1, Zhu discloses the integrated circuit device comprises a device (236(1)) corresponding to a cell (Fig. 2A, 202), and the cell includes at least one cell connection pin (204) in the first metal interconnection layer (220, M0) and at least one cell connection pin (212 (3)) in the second metal interconnection layer (228, M1). 

Regarding claim 7, Zhu discloses claim 6, Zhu discloses a power strap (Fig. 2A, 212(4)) formed in the second metal interconnection layer (228, M1), wherein the cell is located under the power strap  (See Fig. 2A the metal line (212(4)) is connected to voltage rail (206)).  

Regarding claim 15, Zhu discloses an integrated circuit device (Fig. 1-6, 202), comprising: 
a device layer (Fig. 2B, 236)  having device features (236 (1- 6)) spaced in accordance with a predetermined pitch (as shown in Fig. 2A, GP); DM2\13355792.1P20170707US02/N1085-02578
a first interconnection layer (220, M0) disposed above the device layer (236) and coupled to the device layer (as shown in Fig. 2B, M0 is connected to the device layer through contact (238)); and 
a second interconnection layer (228, M1) disposed above the first interconnection layer (220, M0) and coupled to the first interconnection layer through a first via layer (240),
wherein the second interconnection layer (228, M1) has connection lines spaced in accordance with a predetermined line pitch (Fig. 2A, MP), and wherein a ratio of the predetermined line pitch to predetermined device pitch is less than 1 (¶[0030] teaches the metal pitch MP in this aspect is equal or approximately equal to two-thirds (⅔) of the gate pitch GP).

Regarding claim 17, Zhu discloses claim 15, Zhu discloses the device features are gates (¶[0030] -¶[0031] teaches the device feature includes gates with gate pitch).

Regarding claim 18, Zhu discloses claim 15, Zhu discloses the integrated circuit device comprises a device corresponding to a cell (Fig. 2A, 202), and the cell includes at least one cell connection pin (204) in the first interconnection layer (220, M0)  and at least one cell connection pin (212 (3)) in the second interconnection layer (228, M1).

Regarding claim 19, Zhu discloses claim 18, Zhu discloses a power strap (Fig. 2A, 212(4)) formed in the second interconnection layer(228, M1), wherein the cell is located under the power strap  (See Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. [US 2018/0175060 A1], “Zhu”.

Regarding claim 4, Zhu disclose claim 2, Zhu does not explicitly disclose wherein X is 3 and Y is 5.
However, Zhu discloses the standard cell circuit (202) may employ a different ratio of metal pitch MP to gate pitch GP.  The metal pitch MP can be between approximately one-half (1/2), two-thirds (2/3) and three-fourths (3/4) of the gate pitch GP. If the metal pitch MP to gate pitch GP ratio is in such an exemplary range, the metal pitch MP may be between approximately twenty (20) nm and thirty (30) nm, while the gate pitch GP may be between approximately forty (40) nm and forty-two (42) nm, for example (¶[0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio of the pitch as taught in Zhu such that X is 3 and Y is 5 because such an optimization would allow for a smaller area of the standard cell circuit while also reducing or avoiding increases in voltage drop (i.e., IR drop) corresponding to the narrower first and second voltage rails (¶[0032] of Zhu). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. [US 2018/0175060 A1], “Zhu” as applied in claim 1 and 15 and further in view of Peng et al. [US 2017/0110405 A1], “Peng”.

Regarding claim 5, Zhu disclose claim 1, Zhu discloses the predetermined device pitch is a gate line pitch in the device layer (¶[0030] -¶[0031]). Zhu does not explicitly disclose the gate is polysilicon.
However, it is well-known in the semiconductor to use polysilicon as gate material. Specifically, Peng discloses gate pitch is a contact poly pitch (¶[0023]). Peng further disclose the gate electrode (Fig. 3E, 332) may comprise polysilicon (¶[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable gate material such as polysilicon as taught in Peng in the device of Zhu such that device pitch is a polysilicon line pitch because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 16, Zhu discloses claim 15, Zhu discloses the predetermined device pitch is a gate line pitch in the device layer (¶[0030] -¶[0031]). Zhu does not explicitly disclose the gate is polysilicon.
However, it is well-known in the semiconductor to use polysilicon as gate material. Specifically, Peng discloses gate pitch is a contact poly pitch (¶[0023]). Peng further disclose the gate electrode (Fig. 3E, 332) may comprise polysilicon (¶[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable gate material such as polysilicon as taught in Peng in the device of Zhu such that device pitch is a polysilicon line pitch because the .

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. [US 2018/0175060 A1], “Zhu” as applied to claim 1 and 15 respectively and in view of Smayling et al. [US 2014/0175565 A1], “Smayling”.

Regarding claim 9, Zhu discloses claim 1, Zhu further discloses a standard cell layout (Fig. 2A, 202) with a plurality of devices (236) having a gate pitch (MP).  Zhu does not explicitly disclose the integrated circuit device includes first and second instances of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second cell having a second cell layout, wherein the first and second cells have a same layout at the device layer and wherein the first and second device cells have corresponding metal lines in the second metal interconnection layer positioned differently with respect to a common identically located feature in the first and second cell layouts.
However, Smayling discloses using multiple pattern cell pattern for integrated device.  Smayling disclose the cell (Fig. 5A – 5G, 501) is defined by (503A-503B) for the gate level and (505A-505B) for the metal 2 level. Smayling disclose having a first (Fig. 5B, 501A) and second instances (Fig. 5D, 501C) of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have metal interconnection layer with different layout pattern as taught in Smayling in the device of Zhu such that the integrated circuit device includes first and second instances of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second cell having a second cell layout, wherein the first and second cells have a same layout at the device layer and wherein the first and second device cells have corresponding metal lines in the second metal interconnection layer positioned differently with respect to a common identically located feature in the first and second cell layouts because such a modification would allow enable patterning of nano-scale feature devices while being cost-effective (¶[0004] - ¶[0005] of Smayling).

Regarding claim 10, Zhu as modified discloses claim 9, Zhu as modified by Smayling the integrated circuit device has predetermined track locations for metal lines in the second metal interconnection layer, and wherein the corresponding metal lines of the first and second cells are positioned differently to each align with a track location from the predetermined track 

Regarding claim 20, Zhu discloses claim 15, Zhu further discloses a standard cell layout (Fig. 2A, 202) with a plurality of devices (236) having a gate pitch (MP).  Zhu does not explicitly disclose the integrated circuit device includes first and second instances of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second cell having a second cell layout, wherein the first and second cells have a same layout at the device layer and wherein the first and second device cells have corresponding interconnection lines in the second interconnection layer positioned differently with respect to a common identically located feature in the first and second cell layouts.
However, Smayling discloses using multiple pattern cell pattern for integrated device.  Smayling disclose the cell (Fig. 5A – 5G, 501) is defined by (503A-503B) for the gate level and (505A-505B) for the metal 2 level. Smayling disclose having a first (Fig. 5B, 501A) and second instances (Fig. 5D, 501C) of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second cell having a second cell layout, wherein the first and second cells have a same layout at the device layer (as shown in Fig. 5B and 5D 503A/B)and wherein the first and second device cells have corresponding metal lines (505A/B) in the second metal interconnection layer positioned differently with respect to a common identically located feature in the first and second cell 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have metal interconnection layer with different layout pattern as taught in Smayling in the device of Zhu such that the integrated circuit device includes first and second instances of a device, the first instance of the device corresponding with a first cell having a first cell layout and a second instance of the device corresponding with a second cell having a second cell layout, wherein the first and second cells have a same layout at the device layer and wherein the first and second device cells have corresponding interconnection lines in the second interconnection layer positioned differently with respect to a common identically located feature in the first and second cell layouts because such a modification would allow enable patterning of nano-scale feature devices while being cost-effective (¶[0004] - ¶[0005] of Smayling).

Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. [US 2018/0175060 A1], “Zhu” in view of Peng et al. [US 2017/0110405 A1], “Peng” and further in view of Smayling et al. [US 2014/0175565 A1], “Smayling”.

Regarding claim 11, Zhu discloses an integrated circuit device (Fig. 1-6), comprising: 21 DM2\1 3355792.1P20170707US02/N1085-02578the cell layouts (202) includes a device layer (Fig. 2B, 236), a first metal interconnection layer (220, M0) disposed above the device layer (as shown Fig. 2B) and coupled to the device layer (as shown in Fig. 2B, M0 is connected to the device layer through contact (238)), and 

Zhu does not disclose the gate line pitch is polysilicon. 
However, it is well-known in the semiconductor to use polysilicon as gate material. Specifically, Peng discloses gate pitch is a contact poly pitch (¶[0023]). Peng further disclose the gate electrode (Fig. 3E, 332) may comprise polysilicon (¶[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable gate material such as polysilicon as taught in Peng in the device of Zhu such that device pitch is a polysilicon line pitch because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Zhu discloses a standard cell layout (Fig. 2A, 202) with a plurality of devices (236) having a gate pitch (MP).  Zhu as modified does not explicitly disclose a first instance of a device fabricated at a first location in accordance with a first cell layout; and a second instance of the device fabricated at a second location in accordance with a second cell layout; and wherein the first and second cell layouts differ in a relative location of at least one metal line in the second metal interconnection layer with respect to a common feature in the cell layouts.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have metal interconnection layer with different layout pattern as taught in Smayling in the device of Zhu such that the integrated circuit device includes a first instance of a device fabricated at a first location in accordance with a first cell layout and a second instance of the device fabricated at a second location in accordance with a second cell layout wherein the first and second cell layouts differ in a relative location of at least one metal line in the second metal interconnection layer with respect to a common feature in the cell layouts because such a modification would allow enable patterning of nano-scale feature devices while being cost-effective (¶[0004] - ¶[0005] of Smayling).

Regarding claim 12, Zhu as modified discloses claim 11, Zhu in view of Smayling discloses the locations of the at least one metal line in the second interconnection layer in the first and second cell layouts are laterally offset from one another with respect to the common feature in the cell layouts (Fig. 5B and 5D of Smayling shows the metal interconnection layer is offset from the common feature in the cell layouts ).

Regarding claim 13, Zhu as modified discloses claim 11, Zhu discloses the cell layouts (Fig. 2A, 202) include at least one connection pin (212 (3)) in the second metal interconnection layer  (228, M1) and at least one connection pin (204) in the first metal interconnection layer (220, M0) (Zhu in view of Smayling discloses the plurality of cell layouts)

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                                                                                                                                                                                                                         
/MARK W TORNOW/Primary Examiner, Art Unit 2891